Exhibit 10(g)

TEXAS INSTRUMENTS EXECUTIVE OFFICER PERFORMANCE PLAN

As Amended October 16, 2008

The purpose of the Plan is to promote the success of the Company by providing
performance-based compensation for executive officers.

For purposes of the Plan, unless otherwise indicated, the term “TI” shall mean
Texas Instruments Incorporated, “Company” shall mean TI and its subsidiaries,
and “Board” shall mean the Board of Directors of TI.

The Plan is intended to provide qualified performance-based compensation in
accordance with Section 162(m) of the Internal Revenue Code of 1986, as amended,
and regulations thereunder (“Code”) and will be so interpreted.

Covered Employees

The executive officers of TI (within the meaning of Rule 3b-7 under the
Securities Exchange Act of 1934 as amended from time to time) as of March 30 of
each calendar year (“performance year”) shall receive awards under the Plan for
such performance year. An individual who becomes an executive officer after
March 30 and on or before October 1 of a performance year shall receive an award
as provided below.

Administration of Plan

The Plan shall be administered by a Committee of the Board which shall be known
as the Compensation Committee (the “Committee”). The Committee shall be
appointed by a majority of the whole Board and shall consist of not less than
three directors. The Board may designate one or more directors as alternate
members of the Committee, who may replace any absent or disqualified member at
any meeting of the Committee. A director may serve as a member or alternate
member of the Committee only during periods in which the director is an “outside
director” as described in Section 162(m) of the Code. The Committee shall have
full power and authority to construe, interpret and administer the Plan. It may
issue rules and regulations for administration of the Plan. It shall meet at
such times and places as it may determine. A majority of the members of the
Committee shall constitute a quorum and all decisions of the Committee shall be
final, conclusive and binding upon all parties, including the Company, the
stockholders and the employees.

The Committee shall have the full and exclusive right to make reductions in
awards under the Plan. In determining whether to reduce any award and the amount
of any reduction, the Committee shall take into consideration such factors as
the Committee shall determine.

1

--------------------------------------------------------------------------------

Expenses of Administration

The expenses of the administration of this Plan, including the interest provided
in the Plan, shall be borne by the Company.

Amendments

The Board may, at any time and from time to time, alter, amend, suspend or
terminate the Plan or any part thereof as it may deem proper and in the best
interests of the Company, provided, however, that no such action shall (i)
affect or impair the rights under any award theretofore granted under the Plan,
except that in the case of a covered employee employed outside the United States
the Committee may vary the provisions of the Plan as it may deem appropriate to
conform with local laws, practices and procedures or (ii) increase the maximum
amount of any award above the amount described below.

Awards

Subject to the Committee’s discretion to reduce such awards, each covered
employee shall be entitled to an award for each performance year equal to 0.5%
of the Company’s consolidated income from continuing operations before (i)
provision for income taxes, (ii) awards under the Plan, (iii) any pretax gain or
loss exceeding $25 million recognized for the year related to divestiture of a
business and (iv) any write-off of in process research and development expenses
exceeding $25 million associated with an acquisition, as determined and reported
to the Committee by TI’s independent auditors (“Consolidated Income”).

An individual who becomes an executive officer after March 30 and on or before
October 1 of a performance year shall be entitled to a prorated award for that
performance year which shall be 0.5% of the Company’s Consolidated Income, as
defined above, for such performance year multiplied by a fraction, the numerator
of which is the number of complete calendar quarters of such year following the
date on which the individual becomes an executive officer and the denominator of
which is 4. Such prorated award shall be subject to the Committee’s discretion
to reduce awards.

Scope of the Plan

Nothing in this Plan shall be construed as precluding or prohibiting the Company
from establishing or maintaining other bonus or compensation arrangements, which
may be generally applicable or applicable only to selected employees or
officers.

Report of Awards; Committee Discretion to Reduce

As soon as practicable after the end of each performance year, TI’s independent
auditors shall determine and report to the Committee and the Committee shall
certify the amount of each award for that year under the provisions of this
Plan.

2

--------------------------------------------------------------------------------

The Committee, in its sole discretion, based on any factors the Committee deems
appropriate, may reduce the award to any covered employee in any year (including
reduction to zero if the Committee so determines). The Committee shall make a
determination of whether and to what extent to reduce awards under the Plan for
each year at such time or times following the close of the performance year as
the Committee shall deem appropriate. The reduction in the amount of an award to
any covered employee for a performance year shall have no effect on the amount
of the award to any other covered employee for such year.

Payment of Awards

Except to the extent deferred pursuant to the terms and provisions of the TI
Deferred Compensation Plan or as provided in the next paragraph, awards and any
installments thereof shall be paid in a cash lump sum as soon as practicable
after the amount of the awards has been determined, but in no event later than
March 15 of the year following the performance year.

The Committee may direct the awards to the covered employees or any of them for
any year to be paid in a single amount or in installments of equal or varying
amounts or may defer payment of any awards and may prescribe such terms and
conditions concerning payment of awards as it deems appropriate, including
completion of specific periods of employment with the Company, provided that
such terms and conditions are not more favorable to a covered employee than
those expressly set forth in the Plan. In the event the Committee designates a
time or form of payment of any award different from the time and form specified
in the preceding paragraph, the Committee’s designation shall be in writing and
made not later than a time that will meet the requirements of Treas. Reg.
Section 1.409A-2(a)(2). The Committee may determine that interest will be
payable with respect to any payment of any award. The Committee may at any time
amend any such direction or amend or delete any such terms and conditions if the
Committee deems it appropriate, provided that any such change will be made in a
manner that will meet the requirements for subsequent elections of Treas. Reg.
Section 1.409A-2(b) and no such change shall accelerate any payment except as
permitted by Section 409A of the Code. The Committee’s actions under this
paragraph shall be subject to and in accordance with the rules governing
qualified performance based compensation in Section 162(m) of the Code.

Payments of awards to covered employees who are employees of subsidiaries of the
Company shall be paid directly by such subsidiaries.

3

--------------------------------------------------------------------------------